Citation Nr: 0707971	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-14 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches.

2.  Entitlement to an initial rating in excess of 10 percent 
for reflux disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1980 to 
September 2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from July 2004 and August 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland. 

The issue of entitlement to an increased rating for migraine 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected reflux disease results in 
mild symptoms one or two times a month and does not cause 
persistently recurrent epigastric distress or considerable 
impairment of health.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for reflux disease have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7346 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The Board finds that all notification and development action 
needed to render a fair decision on the claim has been 
accomplished.

In August 2004 the RO granted service connection for reflux 
disease.  At that time of the allowance, the RO assigned a 
disability rating and an effective date.  As set forth in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), "[i]n cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated-it has been proven.  The United States Court 
of Veterans Appeals (Court) further held in Dingess that when 
a claim has been proven, the purpose of section 5103(a) has 
been satisfied and notice under its provision is no longer 
applicable.  Because the veteran's service connection claim 
has been granted, i.e., proven, and he was assigned an 
initial disability rating and an initial effective date, 
section 5103(a) notice is no longer applicable.  As a result, 
even if there was a notice error with respect to the duty to 
notify that occurred prior to the award of service connection 
and the assignment of a disability rating and an effective 
date, because the claim has already been proven and the 
purpose of section 5103(a) has been satisfied, that error was 
nonprejudicial.  

Furthermore, the Board observes that the veteran has been 
informed of what was needed to substantiate his claim for a 
higher rating by way of a May 2005 statement of the case.  

The record reflects that the veteran's service medical 
records and Army medical center records have been obtained.  
The veteran has been provided a VA medical examination.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claims.  The Board is also unaware of any such 
outstanding evidence.  
 
The Board is satisfied that the originating agency properly 
processed the veteran's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claim.

II.  Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

For a 10 percent rating under Diagnostic Code 7346 (hiatal 
hernia), the evidence must show that the veteran's disability 
is manifested by two or more of the symptoms for the 30 
percent evaluation of less severity.  A 30 percent evaluation 
is for assignment when there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.

III.  History and Analysis

The August 2004 rating decision granted the veteran service 
connection for reflux disease effective from March 20, 2003.  
The veteran's service-connected reflux disease was assigned a 
10 percent rating under Diagnostic Code 7346.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346.  The Board notes that the 
veteran's reflux disease is rated as analogous to a hiatal 
hernia.  38 C.F.R. §§ 4.20 (2006).

The medical evidence of record, which includes an August 2004 
VA examination and outpatient treatment records from Army 
Medical Centers, do not indicate that the veteran has 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  An October 2003 Army medical record indicates that 
an  upper gastrointestinal series showed gastroesophageal 
reflux disease (GERD).  The veteran denied nausea, vomiting, 
diarrhea, and constipation.  In January 2004 the veteran 
complained of stomach problems/indigestion.  The veteran 
reported that he used Aciphex medication for treatment of 
abdominal pain.  The veteran denied changes in bowel pattern, 
melena, or nausea/vomiting.  On VA examination in August 2004 
it was noted that once the veteran was diagnosed with GERD, 
he was placed on medication for treatment of recurrent reflux 
type symptoms.  The veteran reported that since taking the 
medication he no longer had a dry productive cough, atypical 
chest pain, chest pressure, or any other symptoms that he had 
had in service.  The veteran denied any complaint of reflux, 
regurgitation or other gastrointestinal complaints  The 
veteran stated that maybe one to two times per month he would 
have a mild breakthrough of the symptoms.  It was noted that 
there was no history of chronic diarrhea, constipation, fecal 
incontinence or other intestinal complaints.  Physical 
examination revealed the veteran to be well-nourished and in 
no acute distress.  The impression was gastroesophageal 
reflux disease, controlled with Aciphex.

The veteran has only reported GERD symptoms once or twice a 
month, and has denied persistently recurrent epigastric 
distress.  He has also not been shown to have considerable 
impairment of health.  Since the veteran has not been shown 
to have persistently recurrent epigastric distress or 
considerable impairment of health, he does not meet the 
criteria for a 30 percent rating.

The Board notes that this is an initial rating case, and 
consideration has been given to staged ratings since service 
connection was made effective (i.e., different percentage 
ratings for different periods of time).  Fenderson v. West, 
12 Vet. App. 119 (1999).  However, at no time since the grant 
of service connection has the veteran's reflux disease met 
the criteria for a rating in excess of 10 percent.  Thus 


staged ratings are inapplicable to this case.  Accordingly 
the preponderance of the evidence is against an initial 
rating in excess of 10 percent for reflux disease.


ORDER

An initial rating in excess of 10 percent for reflux disease 
is denied.


REMAND

The July 2004 rating decision granted the veteran service 
connection and a 10 percent initial rating for migraine 
headaches.  Service connection was granted based on medical 
records from the Walter Reed Medical Center dated in February 
2004.  However, the veteran has not been provided a VA 
examination for compensation purposes for evaluating his 
migraine headache disability.  The Board notes that the 
information contained in the Walter Reed medical records are 
insufficient to rate the veteran's migraine headache 
disability.  Furthermore, these medical records indicate that 
the veteran had not been taking medication and that he was 
going to be tried on Imitrex for treatment of his headaches.  
Accordingly, a current examination of the veteran's migraine 
headache disability is necessary.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the present case, the Board notes that the 
veteran has not been sent the required VCAA notice with 
respect to his claim for an increased initial rating for 
migraine headaches.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter providing 
the notice required under 38 U.S.C.A. §  
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), to include a 
description of the information and 
evidence necessary to substantiate his 
claim for an increased initial rating for 
migraine headaches and to include notice 
that he should submit any pertinent 
evidence in his possession. 

2.  Obtain copies of all of the veteran's 
medical records from the Kimbrough 
Ambulatory Care Center and from the 
Walter Reed Army Medical Center dated 
from February 2004 to present.

3.  The veteran should be scheduled for 
an examination to determine the extent 
and nature of his current headaches.  The 
claims files should be provided to the 
examiner for review prior to the 
examination.  The examiner should 
carefully describe the practical impact 
of the headaches, their frequency, their 
duration and intensity, whether they are 
or are not tantamount to prostrating, and 
the extent, if any, to which they may 
cause economic impact.

4.  Upon completion of the above 
requested development, and any other 
necessary development, reconsider the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


